TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00746-CR







Anna Delia Trevino, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT


NO. 95-073, HONORABLE JACK ROBISON, JUDGE PRESIDING







PER CURIAM


	This is an appeal from a judgment of conviction for aggravated assault.  The
punishment, enhanced by a previous felony conviction, is imprisonment for fifteen years.

	Sentence was imposed in this cause on November 7, 1995.  No motion for new trial
was filed.  Notice of appeal was filed on December 8, 1995, one day after it was due.  Tex. R.
App. P. 41(b)(1).  No extension of time for filing notice of appeal was requested.  Tex. R. App.
P. 41(b)(2).  There is nothing in the record to indicate that notice of appeal was properly mailed
to the district clerk within the time prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b).  Without
a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d
108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988); see Garza
v. State, 896 S.W.2d 192 (Tex. Crim. App. 1995) (appellate time limits may not be extended for
good cause).

	The appeal is dismissed.


Before Justices Powers, Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   February 14, 1996

Do Not Publish